              Case 1:18-cv-06626-ALC-KNF Document 352 Filed 05/24/21 Page 1 of 4

                                                                        The Chrysler Building
                                                                        405 Lexington Avenue, NY, NY 10174-1299
                                                                        Tel: 212.554.7800 Fax: 212.554.7700
                                                                        www.mosessinger.com


                                                                        May 24, 2021
VIA ECF
Hon. Andrew L. Carter Jr.
United States District Court Judge, S.D.N.Y.
40 Foley Square
New York, NY 10007

                Re:     Actava TV, Inc., et al. v. Joint Stock Company “Channel One Russia Worldwide” et
                        al. (18-cv-06626)
Dear Judge Carter:

       Pursuant to Rule 2A of Your Honor’s Individual Practices, Plaintiffs hereby oppose Defendants’
requests to file anticipated Motions for Summary Judgment. See ECF Nos. 344, 347.1 There are
genuine issues of material fact, including conflicting witness testimony raising significant issues of
credibility, precluding summary judgment dismissing Plaintiffs’ claims. Plaintiffs’ claims require a trial,
but the Counterclaims that Defendants concocted in a tit-for-tat attempt to manufacture leverage do
not. The Court should deny Defendants’ requests for leave to move for summary judgment, and grant
such leave to Plaintiffs.

                        There is A Genuine Dispute of Material Fact as to Count I

       There are genuine issues of material fact as to whether Defendants acted with malice, or through
“dishonest, unfair, or improper means,” when they intentionally interfered with Actava’s business
relationship. There are also genuine issues of material fact as to causation. Plaintiffs allege that
Defendants committed tortious interference by (i) filing their baseless contempt motion; and (ii)
wrongfully inducing Matvil, Actava’s business partner, to terminate its Referral Agreement with Actava.

         The Contempt Motion: The summary judgment record will include testimony that Kartina’s CEO,
Andreas Reich, misrepresented to Actava’s CEO, Rouslan Tsoutiev, that Kartina was secretly
bankrolling and directing the Channels’ original litigation against Actava. Kartina was later forced to
admit its role in the original litigation, see No. 18-cv-01318, ECF No. 629-2, and Kartina’s Chief Content
and Legal Officer, Olga Panfilova, declared that Kartina “worked very closely with [Channels’ counsel]
Dunnington” and “coordinate[d] a joint legal strategy to be pursued on behalf of the [Channels].” Mr.
Tsoutiev will testify that Mr. Reich concealed from him that Kartina had any involvement in the original
litigation and deceptively encouraged Actava to settle the original litigation by paying the Channels
handsomely. Discovery revealed that Kartina (Actava’s competitor), not the Channels, received most
of that settlement payment, as Kartina and Defendant CTC Media’s representative all admitted at
deposition. Kartina thus dishonestly orchestrated the Channels’ litigation against Actava for its own
anti-competitive purpose.
         Emails produced in discovery show that it was Kartina who first notified the Channels – falsely
– that Actava had “resumed” its service and advised Defendants Channel One and CTC Media to sue
1 There is considerable overlap between Defendants’ two letters, and Plaintiffs address both letters with this single
consolidated response. If Defendants are allowed to submit their motions, they should file a single, joint motion between
them rather than separate, largely duplicative motions. Channel One previously sought permission to file their intended
Daubert motions, and the Court has denied that request. ECF No. 338.

                                                            1
              Case 1:18-cv-06626-ALC-KNF Document 352 Filed 05/24/21 Page 2 of 4




Hon. Andrew L. Carter
May 24, 2021


Actava. Based on Kartina’s false representation, and without further investigation or verification,
Channel One’s CEO, Alexander Shprekher, instructed that litigation against Actava should commence
“immediately.” Defendant Kartina then conducted a “post-hoc” investigation, which, as documents
show, confirmed that Actava did not stream any of the Channels’ content. Matvil also e-mailed Channel
One pleading with Defendants not to litigate because Actava was Matvil’s authorized dealer, but
Defendants filed for contempt anyway.2 E-mails between Defendants confirm that Kartina actively
orchestrated litigation by the Channels to eliminate its competitor Actava from the marketplace. This
documentary evidence reveals that Kartina viewed Actava’s and Matvil’s legitimate business
arrangement as a threat to Kartina’s strategy, which was to “clear the market” for 5-8 firms, excluding
Actava, via litigation. Defendants’ litigation against Actava and others was the opposite of legitimate
economic competition – it was use of baseless litigation as a weapon. Extensive documentary evidence
and court orders in another case confirm that Defendants repeatedly attempted to eradicate its legal
competitors by misleading Judge Moses in bad faith. See No. 16-cv-01318, ECF No. 822.
       Termination of the Referral Agreement: A genuine fact dispute exists as to whether the
Channels improperly pressured Matvil to end its relationship with Actava. Actava obtained recordings
of phone calls in which Matvil explicitly told Actava in Summer and Fall 2018 that Matvil would not have
terminated its Referral Agreement with Actava but for pressure from the Channels, which multiple Matvil
representatives told Actava was “constant.” Incredibly, Matvil claimed at deposition that its statements
in these recordings, whose authenticity Matvil admitted, were lies Matvil told Actava in 2018 as part of
some unexplained “business tactic.” The jury must decide whether Matvil was lying when it admitted
to Actava that the Channels pressured it to terminate its contract; or if Matvil was lying at deposition
when it said the opposite. Further, Kartina’s citation to Discover Grp., Inc. v. Lexmark Int’l Inc. is
inapposite because Plaintiffs allege tortious interference with prospective economic advantage, not with
contract, which does not require an actual breach. See ECF No. 347 at 2 (citing 555 F. Supp. 2d 78,
83-84 (E.D.N.Y. 2004)). Therefore, Count I should proceed to trial.

                        There is a Genuine Dispute of Material Fact as to Count II

        Defendants err in claiming that a failed contempt proceeding cannot form the basis of a malicious
prosecution claim. “The gravamen of a civil malicious prosecution cause of action is the wrongful
initiation, procurement, or continuation of a legal proceeding.” Campion Funeral Home v. State, 166
A.D.2d 32, 36 (N.Y. App. Div. 1991) (citing Restatement (Second) of Torts § 674) (emphasis added);
see also ECF No. 258 (collecting cases).
        There is ample evidence that Defendants initiated the failed contempt proceeding out of malice,
as described supra, and without probable cause. Defendants refused even to look at the Referral
Agreement before filing the failed contempt proceeding. The Agreement established that Matvil was
authorized by the Channels to partner with Actava. During the failed contempt proceeding, Defendants

2 Defendant Channel One attempts to rehabilitate its tortious conduct by stating that Actava “may have” merely “disagreed
with Channel One’s allegations that it was in contempt of the injunction….” ECF No. 344, at 1. In fact, Judge Moses also
disagreed with the allegations, concluded that Actava had not “distributed” (or “used”) the Channels’ content, and denied
the motion.



                                                           2
              Case 1:18-cv-06626-ALC-KNF Document 352 Filed 05/24/21 Page 3 of 4




Hon. Andrew L. Carter
May 24, 2021


also refused to provide the Court or Actava with the Channels’ license agreements with Matvil, which
similarly confirmed Matvil had the right to partner with Actava. Other documentary evidence confirms
Defendants pursued the failed contempt proceeding despite evidence that it was baseless and would
fail. Issues of credibility abound. The jury can “draw a legitimate inference” that Defendants pursued
Actava without probable cause. Kaytor, 609 F.3d at 545. Therefore, Count II should proceed to trial.

                      There is A Genuine Dispute of Material Fact as to Count III

       Defendant Channel One claims that the notice of breach “undisputedly” complied with the
Settlement Agreement’s notice provisions. Channel One is wrong. The Settlement Agreement’s Notice
and Cure provision requires “written notice of the suspected breach,” and provides that the Channels
were entitled to seek judicial relief only if Actava failed to remedy that breach within 10 days of receiving
the notice. In the contempt proceedings, Defendants specifically “assert[ed] that the radio ad violated
Sections 2(c) and 2(d) of the Stipulated Injunction….” See No. 16-cv-01318, ECF No. 359, p. 15
(9/27/17 J. Moses Order denying contempt motion). Defendants’ notice made no complaint about
Actava’s radio advertisements, instead focusing exclusively on the “relationship Actava has formed with
Matvil.” Defendants’ failure to follow the agreed notice procedure deprived Plaintiffs of any opportunity
to cure before Defendants rushed to file their failed contempt proceeding. Their failure to adhere to the
Settlement Agreement is part and parcel of Defendants’ malicious prosecution of Actava, and damages
should be awarded accordingly.3 Therefore, Count III should proceed to trial.
                      There is a Genuine Dispute of Material Fact as to Count IV

       GBL Section 349 “governs consumer-oriented conduct and, on its face, applies to virtually all
economic activity.” Small v. Lorillard Tobacco Co., 94 N.Y.2d 43, 55 (1999). There is ample evidence
that Kartina intended to, and did, deceive consumers. Recorded customer service calls confirm the
anti-competitive effects of Kartina’s duplicitous conduct on the public. Kartina admitted that it
“requested for commercial reasons that [it] not be named as a plaintiff” and that it “remain confidential
in the proceedings.” Then, in the name of the Channels, it eliminated Actava from the market. The
evidence establishes that Kartina’s malicious litigation strategy – intended, in part, to “clear the market”
– is materially deceptive and misleading. Kartina’s conduct carried “significant ramifications for the
public at large.” Shred-It USA, Inc v. Mobile Data Shred, Inc., 228 F. Supp. 2d 455, 465 (S.D.N.Y.
2002). Therefore, Count IV should proceed to trial.

                                                   Conclusion

        For the above reasons, Defendants’ requests for leave to move for summary judgment on
Plaintiffs’ claims should be denied.



3As Judge Moses held, the Injunctions did not incorporate the Settlement Agreement, which was not before her.
However, under the Settlement Agreement, compliance with the notice-and-cure provisions was a prerequisite to
obtaining any judicial relief, including contempt.

                                                          3
            Case 1:18-cv-06626-ALC-KNF Document 352 Filed 05/24/21 Page 4 of 4




Hon. Andrew L. Carter
May 24, 2021


                                                        Respectfully submitted,

                                                        /Toby Butterfield/

                                                        Toby Butterfield

cc:    Hon. Kevin N. Fox, United States Magistrate Judge
       All Counsel (via ECF)




                                                    4
